
	
		II
		111th CONGRESS
		2d Session
		S. 3888
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Franken (for himself
			 and Mr. LeMieux) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To make improvements to the Fair Debt Collection
		  Practices Act, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the End Debt Collector Abuse Act of
			 2010.
		2.Enhanced
			 validation notices
			(a)In
			 generalSection 809(a) of the
			 Fair Debt Collection Practices Act (15 U.S.C. 1692g(a)) is amended—
				(1)in paragraph (4),
			 by striking and at the end; and
				(2)by striking
			 paragraph (5) and inserting the following:
					
						(5)the date of the
				last payment to the creditor on the subject debt by the consumer and the amount
				of the debt at the time of default;
						(6)the name and
				address of the last person to extend credit with respect to the debt;
						(7)an itemization of
				the principal, fees, and interest that make up the debt and any other charges
				added after the date of the last payment to the creditor;
						(8)a description of
				the rights of the consumer—
							(A)to request that
				the debt collector cease communication with the consumer under section 805(c);
				and
							(B)to have
				collection efforts stopped under subsection (b); and
							(9)the name and
				contact information of the person responsible for handling complaints on behalf
				of the debt
				collector.
						.
				(b)Effective
			 dateThis section and the amendments made by this section shall
			 become effective 1 year after the date of enactment of this Act.
			3.Dispute
			 investigations and verificationSection 809(b) of the Fair Debt Collection
			 Practices Act (15 U.S.C. 1692g(b)) is amended—
			(1)by inserting after (b) the
			 following: “Disputed
			 debts.—
				
					(1)In
				general
					;
				and
			(2)by striking
			 Collection activities and inserting the following:
				
					(2)Reasonable
				investigation and verification requiredUpon receipt of a
				notification under paragraph (1) that a debt is disputed by the consumer, the
				debt collector shall undertake a thorough investigation of the substance of the
				dispute, and shall timely provide to the consumer specific responsive
				information and verification of the disputed debt.
					(3)Collection
				activitiesCollection
				activities
					.
			4.Award of
			 damages
			(a)Additional
			 damages indexed for inflation
				(1)In
			 generalSection 813 of the
			 Fair Debt Collection Practices Act (15 U.S.C. 1692k) is amended by adding at
			 the end the following:
					
						(f)Adjustment for
				inflation
							(1)Initial
				adjustmentNot later than 90 days after the date of the enactment
				of this subsection, the Commission shall provide a percentage increase (rounded
				to the nearest multiple of $100 or $1,000, as applicable) in the amounts set
				forth in such section equal to the percentage by which—
								(A)the Consumer
				Price Index for All Urban Consumers (all items, United States city average) for
				the 12-month period ending on the June 30 preceding the date on which the
				percentage increase is provided, exceeds
								(B)the Consumer
				Price Index for the 12-month period preceding January 1, 1978.
								(2)Annual
				adjustmentsWith respect to any fiscal year beginning after the
				date of the increase provided under paragraph (1), the Commission shall provide
				a percentage increase (rounded to the nearest multiple of $100 or $1,000, as
				applicable) in the amounts set forth in this section equal to the percentage by
				which—
								(A)the Consumer
				Price Index for All Urban Consumers (all items, United States city average) for
				the 12-month period ending on the June 30 preceding the beginning of the fiscal
				year for which the increase is made, exceeds
								(B)the Consumer
				Price Index for the 12-month period preceding the 12-month period described in
				subparagraph
				(A).
								.
				(2)ApplicabilityThe
			 increases made under section 813(f) of the Fair Debt Collection Practices Act,
			 as added by paragraph (1) of this subsection, shall apply with respect to
			 failures to comply with a provision of such Act (15 U.S.C. 1601 et seq.)
			 occurring on or after the date of enactment of this Act.
				(b)Injunctive
			 reliefSection 813(d) of the Fair Debt Collection Practices Act
			 (15 U.S.C. 1692k(d)) is amended by adding at the end the following: In a
			 civil action alleging a violation of this title, the court may award
			 appropriate relief, including injunctive relief..
			5.Seeking a
			 warrant for arrest of debtor as an unfair debt collection practice
			(a)In
			 generalSection 808 of the
			 Fair Debt Collection Practices Act (15 U.S.C. 1692f) is amended by adding at
			 the end the following:
				
					(9)A request by a
				debt collector to a court or any law enforcement agency for the issuance of a
				warrant for the arrest of a debtor or any other similar request that a debt
				collector knows or should know would lead to the issuance of an arrest warrant,
				in relation to collection of a
				debt.
					.
			(b)ConstructionParagraph
			 (9) of such section 808, as added by subsection (a), shall not be construed to
			 limit a court's inherent authority to hold a debtor in civil contempt, nor to
			 limit a debt collector's ability to seek a writ of execution or similar remedy
			 to take possession of property in order to satisfy a valid judgment of
			 debt.
			
